ICJ_089_Lockerbie_LBY_USA_1998-03-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 30 MARS 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

ORDER OF 30 MARCH 1998
Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Etats-Unis d’ Amérique), ordonnance du 30 mars 1998, C.IJ.
Recueil 1998, p. 240

Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Order of 30 March 1998, I. C.J. Reports
1998, p. 240

 

| N° de vente:
ISSN 0074-4441 Sales number 702

ISBN 92-1-070766-4

 

 

 
240

COUR INTERNATIONALE DE JUSTICE

1998 ANNÉE 1998
30 mars
Rôle général
n° 89 30 mars 1998

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président
en l'affaire; M. SCHWEBEL, président de la Cour; MM. Oba,
BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, PARRA-ARANGUREN, KOOIJMANS,
REZEK, juges; M. E_-Kosueri, juge ad hoc; M. VALENCIA-
OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l'article 48 du Statut de la Cour et les articles 31, 44 et 79 de son
Règlement, |

Vu la requête enregistrée au Greffe de la Cour le 3 mars 1992, par
laquelle la Grande Jamahiriya arabe libyenne populaire et socialiste a
introduit une instance contre les Etats-Unis d'Amérique au sujet d’un
«différend entre la Libye et les Etats-Unis concernant l'interprétation ou

4
241 CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 30 III 98)

application de la convention de Montréal» du 23 septembre 1971 pour
la répression d'actes illicites dirigés contre la sécurité de l’aviation civile,

Vu Pordonnance en date du 19 juin 1992, par laquelle la Cour, compte
tenu des demandes des Parties, a notamment fixé au 20 juin 1995 la date
d'expiration du délai pour le dépôt du contre-mémoire des Etats-Unis,

Vu les exceptions préliminaires, portant sur la compétence de la Cour
pour connaître de Paffaire et sur la recevabilité de la requête, qui ont été
présentées par le Gouvernement des Etats-Unis dans le délai fixé pour le
dépôt du contre-mémoire;

Considérant que la Cour, par arrêt en date du 27 février 1998, a dit
qu’elle a compétence, sur la base du paragraphe 1 de l’article 14 de la
convention de Montréal du 23 septembre 1971, pour connaître des diffé-
rends qui opposent la Libye aux Etats-Unis en ce qui concerne l’interpré-
tation ou l’application des dispositions de cette convention; a dit que la
requête déposée par la Libye le 3 mars 1992 est recevable; et a déclaré
que l’exception des Etats-Unis, selon laquelle il n’y aurait plus lieu à sta-
tuer sur les demandes de la Libye car les résolutions 748 (1992) et 883
(1993) du Conseil de sécurité les auraient privées de tout objet, n’a pas,
dans les circonstances de l’espèce, un caractère exclusivement prélimi-
naire;

Considérant qu’aux fins de se renseigner auprés des Parties sur la suite
de la procédure le vice-président, faisant fonction de président en l’affaire,
a reçu leurs agents le 24 mars 1998;

Compte tenu des vues des Parties,

Fixe au 30 décembre 1998 la date d’expiration du délai pour le dépôt
du contre-mémoire des Etats-Unis d’Amérique;

Réserve la suite de la procédure.

Fait en frangais et en anglais, le texte francais faisant foi, au Palais de
la Paix, a La Haye, le trente mars mil neuf cent quatre-vingt-dix-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Grande
Jamahiriya arabe libyenne populaire et socialiste et au Gouvernement des
Etats-Unis d'Amérique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

. Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
